Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recites the limitation “a fastener connected to an end of the shaft, the fastener configured to retain at least a portion of the shaft within the rotational lock when the shaft is disengaged from the rotational lock”. It is unclear how the shaft can be retained within the rotational lock if the shaft is disengaged from the rotational lock. Clarification is needed.
Claim 6 recites the limitation " the biasing member encircles the shaft between the rotational lock and the bracket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “The welding cart of claim 10” which renders the claim indefinite. Claim 10 cannot depend upon claim 10, therefore it is unclear as to which claim does claim 10 depend upon. Since an “insert” was introduced in claim 9, Examiner will interpret that claim 10 should depend upon claim 9. 
Claim 16 recites the limitation "the biasing member encircles the shaft between the sidewall hole and the bracket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dessart et al. (US 10046411 B2) in view of Pulleyblank (US 20150314814 A1) and in view of  Westlake et al. (US 20170129035 A1), cited on IDS dated May 19, 2021.
Regarding claim 1, Dessart et al. discloses a welding cart (30, Fig. 6), comprising: a base (see annotated Fig. 6 below) having a sidewall (Fig. 6) comprising a bracket hole (recess 174, Fig. 6) and a plurality of other holes (Fig. 6). 

    PNG
    media_image1.png
    779
    588
    media_image1.png
    Greyscale

Dessart et al. does not disclose “the sidewall further comprising a sidewall hole leading to a rotational lock; a shaft extending through the sidewall hole and configured to engage the rotational lock via rotation of the shaft; and a bracket retained on the shaft, the bracket configured to secure a welding-type power supply to the base when the shaft is engaged with the rotational lock and a bracket end of the bracket is received by the bracket hole”. 

Pulleyblank discloses a mounting apparatus comprising a U-shaped bracket (50, Fig. 2), a shaft (68, Fig. 2) and a rotational lock (76, Fig. 2).

    PNG
    media_image2.png
    393
    514
    media_image2.png
    Greyscale

Westlake et al. in the same field of endeavor discloses a welding system comprising a cart with base face (20, Fig. 1) attached to a power supply (14, Fig. 1).  Westlake et al. show in Fig. 7 an attachment connection wherein a prong portion (50, Fig. 7) of the power supply (14) is inserted in to a slot (52, Fig. 7) of wire feeder (12, Fig. 7) and secured a bolt/nut (Fig. 7). 
Since the welding cart of Dessart et al. is configured to be attached to a power supply or power supply and cooler as shown in Fig. 6 and the side wall of the welding cart has recesses that constitutes holes in the sidewall and surface area for attached holes to be added and the welding system of Westlake et al. show a attachment connection using a pong of a bracket portion of a power supply inserted slot of a wire feeder, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the attachment fasteners of Dessart et al. and modify the sidewall of the welding cart to accommodate the substituted attachment fasteners by using the connection arrangement as taught by Westlake et al. and using a conventional u-shaped bracket as taught by Pulleyblank for the purpose of securing the power supply to the welding cart to yield predictable results.  
Regarding claim 2, Dessart et al. modified discloses the welding cart of claim 1. Pulleyblank used to teach the shaft, further show a fastener (head 66, Fig. 2) connected to an end of the shaft (68), the fastener configured to retain at least a portion of the shaft within the rotational lock when the shaft is disengaged from the rotational lock (the head allow the user to actuate the shaft using a rotational motion to insert and disengage the rotational lock). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bracket as discussed in Dessart et al. modified for the shaft to have a fastener (head) for the purpose of allowing the user to actuate the shaft.  
Regarding claim 7, Dessart et al. modified discloses the welding cart of claim 1. The limitation “wherein the shaft is prevented from engaging the rotational lock when the bracket end is out of alignment with the bracket slot” is an intended function that can be accomplished by the user when installing or removing the bracket. 
Regarding claim 8, Dessart et al. modified discloses the welding cart of claim 1. Pulleyblank used to teach the shaft, further show an actuator (head 66, Fig. 2) configured to rotate the shaft (68) to induce engagement or disengagement of the shaft (68) and the rotational lock (76, the head allow the user to actuate the shaft using a rotational motion to insert and disengage the rotational lock). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bracket as discussed in Dessart et al. modified for the shaft to have a fastener (head) for the purpose of allowing the user to actuate the shaft.  
Regarding claim 11, Dessart et al. discloses a system (Fig. 6), comprising: a welding-type power supply (20, Fig. 6), comprising a housing (bottom housing 54, Fig. 6) having a first bracket hole (opening, see annotated Fig. 6, above) and a cart (30, Fig. 6) configured to retain the welding-type power supply (20), the cart comprising: a base (see annotated Fig. 6 above) having a sidewall (Fig. 6) comprising a second bracket hole (recess 174, Fig. 6) 
Dessart et al. does not disclose “the sidewall further comprising a sidewall hole leading to a rotational lock, a shaft extending through the sidewall hole and configured to engage the rotational lock via rotation of the shaft, and a bracket retained on the shaft, the bracket configured to secure the welding-type power supply to the base when: (a) the shaft is engaged with the rotational lock, (b) a first bracket end of the bracket is received by the first bracket hole, and (c) a second bracket end of the bracket is received by the second bracket hole”.
Pulleyblank discloses a mounting apparatus comprising a U-shaped bracket (50, Fig. 2), a shaft (68, Fig. 2) and a rotational lock (76, Fig. 2).
Westlake et al. in the same field of endeavor discloses a welding system comprising a cart with base face (20, Fig. 1) attached to a power supply (14, Fig. 1).  Westlake et al. show in Fig. 7 an attachment connection wherein a prong portion (50, Fig. 7) of the power supply (14) is inserted in to a slot (52, Fig. 7) of wire feeder (12, Fig. 7) and secured a bolt/nut (Fig. 7). 
Since the welding cart of Dessart et al. is configured to be attached to a power supply or power supply and cooler as shown in Fig. 6 and the power supply has opening that work in conjunction with the recesses that constitutes holes in the sidewall of the cart, Westlake et al. showing an attachment connection using a pong of a bracket portion of a power supply inserted slot of a wire feeder and Pulleyblank teach a u-shape bracket, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the attachment fasteners of Dessart et al. and modify the sidewall of the welding cart to accommodate the substituted attachment fasteners by using the connection arrangement as taught by Westlake et al. and using a conventional u-shaped bracket as taught by Pulleyblank for the purpose of securing the power supply to the welding cart to yield predictable results.  
Regarding claim 12, Dessart et al. modified discloses the system of claim 11, Pulleyblank used to teach the shaft, further show a fastener (head 66, Fig. 2) connected to an end of the shaft (68), the fastener configured to retain at least a portion of the shaft within the rotational lock when the shaft is disengaged from the rotational lock (the head allow the user to actuate the shaft using a rotational motion to insert and disengage the rotational lock). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bracket as discussed in Dessart et al. modified for the shaft to have a fastener (head) for the purpose of allowing the user to actuate the shaft.  
Regarding claim 17, Dessart et al. modified discloses the system of claim 11. The limitation “wherein the shaft is prevented from engaging the rotational lock when the bracket end is out of alignment with the bracket slot” is an intended function that can be accomplished by the user when installing or removing the bracket.
Regarding claim 18, Dessart et al. modified discloses the system of claim 11. Pulleyblank used to teach the shaft, further show an actuator (head 66, Fig. 2) configured to rotate the shaft (68) to induce engagement or disengagement of the shaft (68) and the rotational lock (76, the head allow the user to actuate the shaft using a rotational motion to insert and disengage the rotational lock). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bracket as discussed in Dessart et al. modified by modifying the shaft to have a fastener (head) for the purpose of allowing the user to actuate the shaft.  
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dessart et al. (US 10046411 B2) in view of Pulleyblank (US 20150314814 A1) and in view of  Westlake et al. (US 20170129035 A1) and further in view of Fuchs et al. (US 4505501 A) cited on IDS dated May 19, 2021.
Regarding claim 5, Dessart et al. modified discloses the welding cart of claim 1 except further comprising a biasing member configured to bias the bracket end out of the bracket hole when the shaft is disengaged from the rotational lock.
Fuchs et al. discloses a bracket (18, 20, Fig. 2) comprising a biasing member (spring 32, Fig. 2) configured to bias the bracket end  (18, Fig. 2) out of the bracket hole (hole of bracket portion 20, Fig. 2) when the shaft (34) is disengaged from the rotational lock (end portion of the bracket 20, Fig. 2). 
Since springs were conventionally used to biasing shaft / rods used with brackets, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bracket as discussed in Dessart et al.to have a spring as taught by Fuchs et al. for the purpose of allowing the shaft to disengage quicker from the rotational lock while using less manual force by the user.  
Regarding claim 6, Dessart et al. modified discloses the welding cart of claim 1.  Fuchs et al. used to teach the biasing member show the biasing member (32) encircles a shaft (34) between a rotational lock (28) and the bracket (38, Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the shaft of Pulleyblank to use a biasing member as taught by Fuchs et al. for the purpose of allowing the shaft to disengage quicker from the rotational lock while using less manual force by the user.  
Regarding claim 15, Dessart et al. modified discloses the system of claim 11 except further comprising a biasing member configured to bias the bracket end out of the bracket hole when the shaft is disengaged from the rotational lock.
Fuchs et al. discloses a bracket (18, 20, Fig. 2) comprising a biasing member (spring 32, Fig. 2) configured to bias the bracket end  (18, Fig. 2) out of the bracket hole (hole of bracket portion 20, Fig. 2) when the shaft (34) is disengaged from the rotational lock (end portion of the bracket 20, Fig. 2). 
Since springs were conventionally used to biasing shaft / rods used with brackets, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bracket as discussed in Dessart et al.to have a spring as taught by Fuchs et al. for the purpose of allowing the shaft to disengage quicker from the rotational lock while using less manual force by the user.  
Regarding claim 16, Dessart et al. modified discloses the system of claim 11.  Fuchs et al. used to teach the biasing member show the biasing member (32) encircles a shaft (34) between a rotational lock (28) and the bracket (38, Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the shaft of Pulleyblank to use a biasing member as taught by Fuchs et al. for the purpose of allowing the shaft to disengage quicker from the rotational lock while using less manual force by the user.  
Allowable Subject Matter
Claims 3-4, 9, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Dessart et al. (US 10046411 B2) in view of Pulleyblank (US 20150314814 A1) and Westlake et al. (US 20170129035 A1) being the closest prior art fails to teach or suggest “wherein the end of the shaft has an interior channel, and wherein the fastener comprises a fastener head and a fastener shank, the fastener shank being positioned within the interior channel” of claim 3, “wherein the rotational lock comprises an insert positioned within the sidewall hole, wherein an internal surface of the insert defines a passageway” of claim 9. Claim 4 depend upon claim 3 and claim 10 depend upon claim 9. Dessart et al. in view of Pulleyblank and Westlake et al. being the closest prior art fails to teach or suggest “wherein the end of the shaft has an interior channel, and the fastener comprises a fastener head and a fastener shank, the fastener shank being positioned within the interior channel” of claim 13 and “wherein the rotational lock comprises an insert positioned within the sidewall hole, wherein an internal surface of the insert defines a passageway” of claim 19. Claim 14 depend upon claim 13 and claim 20 depend upon claim 19. The novel subject matter is related to the shaft of the bracket and the rotational lock. There are no obvious reasons to modify the bracket to meet the missing limitations without using impermissible hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761